Motion of respondent for leave to proceed in forma pau-peris granted. On petition for writ of cer-tiorari to the United States Court of Appeals for the Sixth Circuit. Petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Sixth Circuit for further consideration in light of Abbott v. United States, 562 U.S. 8, 131 S. Ct. 18, 178 L. Ed. 2d 348 (2010).
Justice Kagan took no part in the consideration or decision of this motion and this petition.
Same case below, 598 F.3d 238.